internal_revenue_service number release date index number ------------------------------- -------------------------- ------------------------- ------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc corp plr-110524-12 date date legend taxpayer assets business shareholder state dear ---------------- --------------------------------------------------------------------------------- ----------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------- ------------------------------------------------- --------------------------------------------------------------------------------- ----------------------------------------------------------- ------------- this is in response to your date letter requesting rulings on certain federal_income_tax consequences of the proposed transaction described below the material information provided in that letter and in subsequent correspondence is summarized below the rulings contained in this letter are based on information and representations submitted on behalf of taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the information submitted in support of the request_for_ruling it is subject_to verification on examination plr-110524-12 summary of facts taxpayer is a privately held state corporation engaged in business and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return taxpayer and the other members of the taxpayer consolidated_group are accrual_method taxpayers taxpayer has one class of voting common_stock outstanding the voting common_stock and currently pays regular periodic dividends on the voting common_stock taxpayer also has authorized one class of non-voting common_stock and one class of preferred_stock none of which is issued and outstanding taxpayer periodically provides selected employees with the opportunity to purchase for cash shares of voting common_stock holders of the voting common_stock also have the right from time to time and at taxpayer’s board_of director’s discretion to cause taxpayer to purchase all or a portion of the voting common_stock pursuant to taxpayer’s existing certificate of incorporation all sales of voting common_stock by or to taxpayer are undertaken at a formula price determined annually and based on the total book_value of taxpayer’s assets subject_to certain adjustments for taxpayer property plant and equipment the formula price there are no outstanding options or warrants to purchase taxpayer stock all of taxpayer’s voting common_stock is held of record by shareholder on behalf of the beneficial owners of such stock the beneficial owners of such stock must be employees or directors of taxpayer or certain controlled entities of such persons references in this ruling to shareholders of taxpayer other than shareholder are references to the beneficial owners of taxpayer stock proposed transaction in order to reduce the formula price of the voting common_stock and thereby reduce the cost to employees purchasing taxpayer equity taxpayer proposes to amend its certificate of incorporation in order to authorize two new classes of common_stock the amendment pursuant to the amendment a new class of voting common_stock the voting t stock will be authorized and when issued will track the economic_performance of certain working_capital assets held by various subsidiaries of taxpayer the t assets additionally pursuant to the amendment the voting common_stock will be renamed the voting c stock and until the consummation of the recapitalization as defined below will have rights substantially identical to the voting common_stock upon the consummation of the recapitalization the voting c stock will track the economic_performance of all of the assets and liabilities of taxpayer other than the t assets such assets and liabilities the c assets after the amendment taxpayer will effect a pro_rata redemption of shares of voting common_stock for newly issued shares of voting t stock the recapitalization the voting common_stock will after the issuance of the plr-110524-12 voting t stock track only the economic_performance of the c assets rather than all of taxpayer’s assets like the voting common_stock and the voting c stock the voting t stock will be held of record by shareholder on behalf of the beneficial owners of such stock after the recapitalization taxpayer expects to continue to pay regular periodic dividends on the voting c stock and does not expect to pay dividends on the voting t stock the t assets will be designated by taxpayer’s board_of directors prior to the recapitalization the working_capital reflected in the t assets will initially consist of but will not be restricted to interests in a fund owned by taxpayer’s various subsidiaries but controlled and managed by taxpayer which invests in assets the formula price of the voting t stock will be based upon the fair_market_value of the t assets as determined in good_faith by taxpayer’s board_of directors following the recapitalization the t assets will continue to be comingled with the c assets in each subsidiary and held by the same subsidiaries that always held such assets the t assets will not be transferred to a separate subsidiary all creditors of taxpayer and its subsidiaries will continue to have recourse to all of taxpayer’s assets regardless of whether such assets are c assets or a t assets each outstanding share of voting c stock and voting t stock will be entitled to one vote and holders of the voting c stock and the voting t stock will generally vote as one class with respect to all matters to be voted on by taxpayer’s shareholders except as required by state law upon liquidation the voting c stock and voting t stock will not have any priority over any other class of taxpayer stock after the satisfaction of the creditors of taxpayer and any series of taxpayer preferred_stock if any holders of the voting c stock and voting t stock will be entitled to the value then attributable to the c assets or t assets respectively holders of the voting c stock will have the option to cause taxpayer to repurchase such stock at its formula price except to the extent taxpayer’s board_of directors determines that the formula price is likely to be less than the formula price determined at the end of the prior fiscal_year less the aggregate amount of dividends declared on the voting c stock since the end of the prior fiscal_year through the board_of director’s determination holders of the voting t stock will have the option to cause taxpayer to repurchase such stock at its formula price at any time beginning one year after the issuance of such stock except to the extent taxpayer’s board_of directors determines that it is not in the best interests of taxpayer to allow repurchases of the voting t stock at such time an employee will be required to sell all of his or her voting c stock or voting t stock to taxpayer following the employee’s death retirement or termination of employment with taxpayer at the formula price of such shares plr-110524-12 an employee who is offered the opportunity to purchase additional shares of voting c stock may exchange voting t stock for voting c stock in a value for value exchange based upon the formula price of each such class of stock at the time of the exchange as of any such exchange a portion of the t assets with a value equal to the aggregate formula price attributable to the voting t stock exchanged for the voting c stock will be redesignated as c assets representations taxpayer makes the following representations in connection with the proposed transaction a the fair_market_value of the stock received in the recapitalization along with any cash received in lieu of fractional shares will equal the fair_market_value of the stock surrendered in the recapitalization b the recapitalization will be a single isolated transaction and will not be part of a plan to periodically increase the proportionate interest of any shareholder in the assets or earnings_and_profits of taxpayer c taxpayer has no plan or intention other than pursuant to its rights and obligations under its certificate of incorporation to redeem or otherwise acquire any of the stock issued in the recapitalization d there will not be outstanding at the time of the recapitalization any taxpayer stock_options warrants convertible securities or any other type of right pursuant to which any person could acquire any stock in taxpayer from taxpayer e taxpayer and its shareholders will each pay their own expenses if any incurred in the recapitalization f taxpayer will not be under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 at the time of the recapitalization g the voting common_stock the voting c stock and the voting t stock will each constitute stock of taxpayer for federal_income_tax purposes h the voting common_stock is not sec_306 stock within the meaning of sec_306 rulings based solely on the information submitted and the representations made above we rule as follows plr-110524-12 the recapitalization will qualify as a reorganization within the meaning of sec_368 taxpayer will be a_party_to_a_reorganization within the meaning of sec_368 taxpayer will recognize no gain_or_loss as a result of the recapitalization sec_1032 shareholders of taxpayer will recognize no gain_or_loss as a result of the recapitalization other than in respect of cash paid in lieu of fractional shares sec_354 the basis of the voting c stock and voting t stock to be received by shareholders of taxpayer in the recapitalization including any fractional shares deemed received will be the same as the basis of the voting common_stock surrendered in exchange therefor allocated in proportion to the relative fair_market_value of each in accordance with sec_358 and sec_1_358-2 sec_358 provided that the voting common_stock surrendered was held as a capital_asset on the date of the recapitalization the holding_period of the voting c stock and voting t stock to be received by shareholders of taxpayer in the recapitalization will include the period during which the voting common_stock surrendered was held sec_1223 neither the voting c stock nor the voting t stock will be sec_306 stock within the meaning of sec_306 the recapitalization as described above will not be treated as a distribution_of_property to which sec_301 applies by reason of the application of sec_305 and c a repurchase of the voting t stock by taxpayer will not result in gross_income to the holders of the voting c stock under sec_305 or c caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statement this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by plr-110524-12 attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely ______________________________ isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate cc
